Exhibit 39
                                                            Page 1
 1
 2           IN THE UNITED STATES DISTRICT COURT
 3               NORTHERN DISTRICT OF ILLINOIS
 4                     EASTERN DIVISION
 5   SDAHRIE HOWARD, DENISE HOBBS,
     ELLENOR ALTMAN, TAVI
 6   BURROUGHS, SHADONNA DAVIS,
     SHARON WILSON, KIMBERLY
 7   CRAWFORD-ALEXANDER, ESTHER
     JONES, BALVINA RANNEY,
 8   TAWANDA WILSON, SUSANA
     PLASENCIA, and PATRICIA
 9   JAGIELSKI, on behalf of          Case No. 17-cv-8146
     themselves and all others
10   similarly situated,              Judge Matthew J. Kennelly
11                Plaintiffs,         Mag. Judge Sidney I.
                                      Schenkier
12          vs.
13   COOK COUNTY SHERIFF'S
     OFFICE, and COUNTY OF COOK,
14

                  Defendants.
15   ------------------------------
16
17

           VIDEOTAPED DEPOSITION OF TAWANDA WILSON
18

                       Chicago, Illinois
19

                 Tuesday,   September 25, 2018
20
21
22
23     Reported by:
24     JANICE M. KOCEK, CSR, CLR
25     JOB NO. 147716

                TSG Reporting - Worldwide   877-702-9580
                                          Page 18                                               Page 19
 1                T. WILSON                             1                 T. WILSON
 2      A. No, the County put me at full duty.          2   in female transportation.
 3      Q. And when you say "the County," do            3       Q. And this is at the Leighton
 4   you know who from the County forced you to         4   courthouse?
 5   return to full duty?                               5       A. Yes.
 6          MR. KULWIN: I don't think she said          6       Q. So you were assigned both to bond
 7      "forced."                                       7   court and female transportation when you
 8          But you can answer.                         8   returned to work?
 9   BY MR. MILIANTI:                                   9       A. Yes.
10      Q. Let me rephrase that. Strike that           10       Q. How much time did you spend in bond
11   question.                                         11   court?
12          When you returned to work in               12       A. It was from -- bond court was then
13   February or March of 2015, do you know who from   13   -- started -- the morning we would transport
14   the County indicated you had to return to full    14   females from -- I left -- because I was doing
15   duty work?                                        15   paperwork. So I left the jail around 9:00 and
16      A. I don't know who said it. All I             16   then we started the female transportation.
17   know is they wouldn't let me see the County       17   Then I went to bond court around 10:30.
18   doctor. They just -- it came from somewhere       18            MR. KULWIN: I think he means what
19   else. But I went full duty.                       19       period of time did you work in bond court.
20      Q. And when you returned to work in            20       Do you recall? Not the actual start of the
21   February or March of 2015, where were you         21       day.
22   assigned?                                         22            THE WITNESS: Oh, from '15 -- '15 to
23      A. I was assigned to bond court.               23       -- I've been the 10th floor for maybe three
24      Q. And where is that located?                  24       years. So '15, '16, '17. So I went into
25      A. That's on the main floor in room 100        25       -- on the 10th floor. I didn't work there

                                          Page 20                                               Page 21
 1                T. WILSON                             1               T. WILSON
 2      long. Maybe two or three months. It             2      A. To courtrooms.
 3      wasn't long at all.                             3      Q. Where would you pick up the female
 4   BY MR. MILIANTI:                                   4   inmates?
 5      Q. So you were assigned to bond court           5      A. The bridge.
 6   for two to three months in 2015?                   6      Q. And where is the bridge located?
 7      A. Yes.                                         7      A. The basement of the Leighton
 8      Q. And that would have been until               8   building.
 9   roughly the time period that you then sustained    9      Q. Basement at the courthouse?
10   another injury in June of 2015?                   10      A. Yes.
11      A. Yes.                                        11      Q. And the inmates would be in lockup?
12      Q. Would that be right?                        12      A. No, they'd be roaming around freely.
13          How much contact did you have with         13      Q. What do you mean they'd be roaming
14   inmates during the time period of February,       14   around?
15   March 2015 until you sustained that injury in     15      A. They're just walking around. Just
16   June of 2015?                                     16   walking. Go up here to where you going to
17      A. The whole entire day.                       17   chief judge. Or go this way. Send 'em up
18      Q. And was it mainly female inmates            18   here. Send them up here. They just walking.
19   that you were transporting?                       19      Q. Were the inmates handcuffed?
20      A. Yes, female inmates.                        20      A. No.
21      Q. And was that who you mainly had             21      Q. Were they just female inmates or --
22   contact with, were the female inmates?            22      A. No, these are males.
23      A. No, and male.                               23      Q. I thought you were transporting the
24      Q. And where were you transporting the         24   female inmates.
25   female inmates?                                   25      A. This is -- we would have to wait


                                                                           6 (Pages 18 to 21)
                         TSG Reporting - Worldwide            877-702-9580
                                         Page 22                                                Page 23
 1                T. WILSON                             1               T. WILSON
 2   until the males get finished and then the          2   if they have any warrants.
 3   females would come afterwards. And so I had to     3       Q. So you would start your day by
 4   stand there and wait until all of the guys were    4   preparing these transport bond paperwork; is
 5   done and then the females would come and then      5   that right?
 6   we would transport them. Females don't come        6       A. Yes.
 7   until the males are done.                          7       Q. And how long would you do that?
 8       Q. So what time would you report to the        8       A. We did that until bond -- CPD
 9   bridge?                                            9   stopped bringing the prisoners. I want to say
10       A. My shift then was 6:00 to 2:00. So         10   9:30.
11   I report to the bridge at 6:00 o'clock.           11       Q. They would start bringing the female
12       Q. And what would you do when you             12   inmates?
13   report to the bridge at 6:00 a.m.?                13       A. No, the females came over after the
14       A. I would go over to the jail. Then          14   guys. So they came over around -- whenever
15   we used to do the paperwork for bond court. So    15   they finished. So the time varied.
16   we used to transport the bond paperwork to        16       Q. Okay. So from 6:00 a.m. to 9:30 you
17   LEADS.                                            17   were essentially doing paperwork?
18       Q. And what type of paperwork would you       18       A. Yes, I was at the jail.
19   do?                                               19       Q. And then starting at 9:30 is when
20       A. Transmittals, transporting for             20   the male inmates would arrive at the jail?
21   coming in from CPD so they could process them     21       A. Yes.
22   for court.                                        22       Q. You have any contact with inmates
23       Q. And what is LEADS?                         23   between 6:00 and 9:30 in the morning?
24       A. I guess when they run -- state's           24       A. Yes, I did.
25   attorneys -- I guess running backgrounds, see     25       Q. When would you have contact?

                                         Page 24                                                Page 25
 1                T. WILSON                             1               T. WILSON
 2       A. Walking through my paperwork.               2   time period?
 3       Q. Okay. And then at 9:30 a.m. the             3      A. Then it was Sergeant Gercome. It
 4   male inmates arrive and what -- what were your     4   was Sergeant Gercome. I was between bond court
 5   job responsibilities at that time?                 5   and the 10th floor. So there was Gercome when
 6       A. They were already there. I was just         6   I was in bond court and then when they needed
 7   walking through with my paperwork.                 7   help on the 10th floor it was Sergeant King.
 8       Q. You weren't responsible for                 8      Q. So during this time period,
 9   transporting the male inmates?                     9   February, March of 2015 to February, March of
10       A. No.                                        10   2016 you also assisted on the 10th floor?
11       Q. And then the female inmates would          11      A. Yes.
12   arrive after the male inmates left; is that       12      Q. Of Leighton, right?
13   right?                                            13      A. Yes.
14       A. Yes.                                       14      Q. And what would you do on the 10th
15       Q. And then you would transport the           15   floor?
16   female inmates up to the courtrooms?              16      A. Just security.
17       A. Yes.                                       17          MR. KULWIN: Okay. There is no 10th
18       Q. And how long did you do this type of       18      floor of Leighton.
19   work in bond court and transporting the female    19          THE WITNESS: The psych --
20   inmates?                                          20      psychiatric, forensic clinical. It's on
21       A. I did that for about maybe a year.         21      the 10th floor.
22       Q. And that would have been until             22          MR. KULWIN: Of Leighton?
23   February or March of 2016?                        23          THE WITNESS: Yes, it's in the admin
24       A. Yes.                                       24      side.
25       Q. Who did you report to during that          25          MR. KULWIN: Okay.


                                                                           7 (Pages 22 to 25)
                        TSG Reporting - Worldwide             877-702-9580
                                         Page 34                                               Page 35
 1                T. WILSON                            1                T. WILSON
 2   Lange took over?                                  2       A. Yes.
 3       A. Yes, he was.                               3       Q. What does IOD stand for?
 4       Q. Did you report to any other                4       A. Injured on duty.
 5   lieutenants other than Lieutenant Lange and       5       Q. And why would you report to Sergeant
 6   Lieutenant Wodarczyk since the fall of 2015?      6   Hunter or Sergeant King? How was that
 7       A. Maybe Lieutenant Dillon.                   7   determined which sergeant you would report to?
 8   D-i-l-l-i-o-n. Dillon. Or maybe o-n.              8       A. They make the schedule who's the --
 9       Q. Other than Lieutenant Dillon,              9   what sergeants have certain floors. If we need
10   Lieutenant Lange, and Lieutenant Wodarczyk,      10   someone, Sergeant King, she does the schedule
11   have you reported to any other lieutenants       11   in the morning and she's on the admin side. So
12   since February -- since -- I'm sorry -- since    12   she's always in charge of that side. Sergeant
13   the fall of 2015?                                13   Hunter is in charge of the security team. And
14       A. Those are the only lieutenants that       14   then they have different sergeants in charge of
15   were there.                                      15   different floors.
16       Q. Have you reported to any other            16       Q. And with respect to the injury that
17   sergeants other than Sergeant King?              17   you sustained in 2010, did you provide any
18       A. Sergeant Hunter.                          18   deposition testimony?
19       Q. Is Sergeant Hunter male or female?        19       A. No.
20       A. Male.                                     20       Q. And has that lawsuit been resolved?
21       Q. And how long have you been reporting      21       A. Yes.
22   to Sergeant Hunter?                              22           MR. KULWIN: Objection. Asked and
23       A. Since I've been back. So 2015.            23       answered.
24       Q. And you mentioned when you got back       24           MR. MILIANTI: I apologize. I ask
25   from IOD; is that right?                         25       if you can indulge me.

                                         Page 36                                               Page 37
 1                 T. WILSON                           1                T. WILSON
 2           MR. KULWIN: It's in the morning.          2   needed a female, they would put me in that
 3      It's a rainy day. Feel free. Just making       3   spot.
 4      my record.                                     4      Q. And how frequently would you say you
 5   BY MR. MILIANTI:                                  5   work in different courtrooms since your return
 6      Q. You can go ahead and answer.                6   from your injury in the spring of 2015?
 7      A. Yes.                                        7      A. Maybe five times. That's it.
 8      Q. It has been resolved?                       8      Q. Five times total?
 9      A. Yes.                                        9      A. That was in 2015. Haven't been in
10      Q. Do you know when it was resolved?          10   one since.
11           MR. KULWIN: Same objection.              11      Q. So you have -- you've only worked in
12           Go ahead.                                12   a courtroom on five occasions since the spring
13           THE WITNESS: Last year.                  13   of 2015; is that correct?
14   BY MR. MILIANTI:                                 14      A. Before -- before my IOD I worked in
15      Q. So when you returned from your             15   the courtroom. So I don't know if you're
16   injury in 2015, have you worked in any other     16   saying have I ever worked in the courtroom.
17   locations other than what we've already talked   17      Q. Just since the spring of 2015 you
18   about today, which would have been bond court    18   have only worked -- excuse me -- you've only
19   transporting female inmates and then the 10th    19   worked in the courtroom on five occasions?
20   floor?                                           20      A. Yes.
21      A. Sometimes the courtroom but not            21      Q. And the last time you would have
22   often.                                           22   worked in a courtroom would have been sometime
23      Q. And which courtroom?                       23   in 2015?
24      A. It would be different courtrooms.          24      A. Yes.
25   Whatever deputy called off that day and they     25      Q. Did you encounter any indecent


                                                                        10 (Pages 34 to 37)
                        TSG Reporting - Worldwide            877-702-9580
                                        Page 162                                              Page 163
 1                T. WILSON                             1                T. WILSON
 2   contained on the second page of this exhibit       2   lockup, the gate.
 3   truthful and accurate?                             3      Q. It's flush with the --
 4      A. It is.                                       4      A. It's flush, yes.
 5      Q. All right. And it states that the            5      Q. -- with the lockup area?
 6   inmate exposed his sex organ to you while he       6      A. Yes.
 7   was in the lockup of the 10th floor psychiatric    7      Q. How many feet away do you believe
 8   unit, right?                                       8   the inmate was from you?
 9      A. Yes.                                         9      A. Like maybe -- maybe three.
10      Q. And he said -- he told you, quote,          10      Q. Three feet away?
11   "Put a cracker on it and eat it"?                 11      A. Yes.
12      A. Yes.                                        12      Q. And what happened at that time he
13      Q. While his sex organ was exposed to          13   was about three feet away from you?
14   you?                                              14      A. I was eating some crackers. I have
15      A. Yes.                                        15   real bad allergies. So I was eating some
16      Q. So the inmate was in the lockup at          16   crackers because I had a real bad allergies.
17   the time that this occurred?                      17   And he stood up and he walked over to the desk
18      A. Yes.                                        18   and he had his part, he said, "Hey, why don't
19      Q. And where were you in relation to           19   you put a cracker on this and eat it."
20   the lockup?                                       20          MR. KULWIN: Are you okay? Can we
21      A. Sitting at the desk.                        21      take a second.
22      Q. How far away was the inmate?                22          MR. MILIANTI: Sure. We can take a
23      A. At the -- leaning against the gate          23      break.
24   up on the desk. I mean, leaning on the gate       24          MR. KULWIN: Let's just take a
25   because the desk is up against the -- the         25      minute and take a break. One minute.

                                        Page 164                                              Page 165
 1                T. WILSON                             1             T. WILSON
 2          MR. MILIANTI: Sure. Take as long            2   have to repeat something that she just read
 3      as you need.                                    3   out loud twice to you that's in the written
 4          (Whereupon, a recess was taken              4   record and it's clearly having an extreme
 5          from 1:52 p.m. to 1:55 p.m.)                5   emotional affect on her. It's unfair, it's
 6   BY MR. MILIANTI:                                   6   untoward, and quite frankly it's just
 7      Q. All right. So you were eating a              7   unnecessary. So if you can avoid repeating
 8   cracker and at that time the detainee walked up    8   and re-reading the same allegation that
 9   to you and said, "Hey, why don't you put a         9   you've read into the record three times
10   cracker on it and eat it"?                        10   now, I would appreciate it.
11          MR. KULWIN: You know, at this point        11       MR. MILIANTI: I'll do my best but
12      I'm going to object. We just went through      12   to the extent to create an accurate
13      this. You saw how that affected her. It's      13   record I will have to read it.
14      in the record. Can you ask another             14       MR. KULWIN: I appreciate you doing
15      question where you don't actually quote the    15   your best.
16      report?                                        16       MR. MILIANTI: Again, I get no
17          MR. MILIANTI: I'm sorry. But I             17   pleasure out of asking these --
18      need to get a complete record.                 18       MR. KULWIN: Well, it seems, quite
19          MR. KULWIN: You don't need to do           19   frankly, since you keep repeating it --
20      that.                                          20       MR. MILIANTI: You know what, that's
21          MR. MILIANTI: I get no pleasure out        21   offensive. That is offense.
22      of asking these questions but I need to do     22       MR. KULWIN: I'll tell you what's
23      my job.                                        23   offensive. What's offensive is you read
24          MR. KULWIN: You are doing your job.        24   into the record, then you have her read it
25      You're doing a fine job. But you don't         25   out loud. And now you're reading it again


                                                                     42 (Pages 162 to 165)
                        TSG Reporting - Worldwide             877-702-9580
                                        Page 166                                               Page 167
 1               T. WILSON                              1                T. WILSON
 2     for the third time and she's crying.             2   what he said to you --
 3         MR. MILIANTI: This is the crux of            3            MR. KULWIN: There you go.
 4     your case.                                       4   BY MR. MILIANTI:
 5         MR. KULWIN: I know what the crux of          5       Q. What did you do?
 6     the case is. How does the crux of my case        6       A. I jumped up immediately and ran out
 7     require you to read the same language to         7   of the an area.
 8     her again? If you can't form a question          8       Q. And where did you go?
 9     without reading the exact same language          9       A. To the phone. To the sheriff's
10     again for the third time, then, you know        10   office and called.
11     what, no offense, you need a little help        11       Q. Did you say anything in response to
12     here. Okay. So go ahead.                        12   the inmate?
13         MR. MILIANTI: Shelly, coming from           13       A. I called him nasty.
14     you, that is -- I will take that under          14       Q. Did you say anything else other than
15     advisement because of your long                 15   nasty?
16     distinguished career.                           16       A. No.
17         MR. KULWIN: Thank you. I                    17       Q. Did he say anything in response to
18     appreciate that.                                18   you?
19         MR. MILIANTI: So that counts.               19       A. "Bitch, just put a cracker on it and
20         MR. KULWIN: I do have a long,               20   eat it."
21     distinguished career as a matter of fact.       21       Q. So he repeated the same statement
22     Maybe you looked me. It's been 40 years.        22   but he said "bitch" in front of it?
23     I'm damn proud of it.                           23       A. Yes.
24   BY MR. MILIANTI:                                  24       Q. Did you say anything to him?
25     Q. After you -- after the inmate said           25       A. No, I just left out.

                                        Page 168                                               Page 169
 1                T. WILSON                             1                T. WILSON
 2       Q. Were there any deputy sheriffs in           2      Q. It would have been a split second
 3   the area at this time?                             3   like the other incidents?
 4       A. I don't know who was working with me        4      A. Yeah. And him laughing.
 5   because my regular partner was off. That was       5      Q. And you left the room or left the
 6   the only time that I would go back there is        6   10th floor lockup area and you went into an
 7   when they were off. Because the guy who was        7   office and called your sergeant?
 8   assigned up there with us, he's a -- he's 80.      8      A. Yes.
 9   So he doesn't really do anything but just open     9      Q. And that would have been Sergeant
10   up the door.                                      10   King?
11       Q. As you sit here today, can you             11      A. Yes.
12   recall whether or not any other deputy sheriffs   12      Q. What did you say to Sergeant King?
13   were on the floor at the time of this incident?   13      A. I told her what happened, this guy
14       A. It might have been one more.               14   just pulled his penis out in front of me at the
15       Q. One more. Do you recall who that           15   gate.
16   may have been?                                    16      Q. And what did Sergeant King do?
17       A. I don't.                                   17      A. A team came up and charged him.
18       Q. And when this inmate made the              18      Q. The CR team?
19   statement, could you see him masturbating?        19      A. Yes.
20       A. Yes, he was right in front of me           20      Q. Do you recall who from the CR team
21   right at the desk.                                21   came up from the 10th floor?
22       Q. And how long did you have to witness       22      A. It was a female, Hernandez -- might
23   him masturbating?                                 23   have been Woods.
24       A. Just long as -- enough for me to bug       24      Q. Do you see on this second page of
25   my eyes open and run out.                         25   this exhibit near the bottom, it says reporting


                                                                     43 (Pages 166 to 169)
                        TSG Reporting - Worldwide             877-702-9580
